Citation Nr: 0838603	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental caries.

2.  Entitlement to service connection for disability of the 
eyes (claimed as decline in visual acuity and dry eye 
syndrome).

3.  Entitlement to service connection for anemia (claimed as 
pernicious anemia and iron deficiency anemia).

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD)/gastritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran had a hearing at the RO in February 2006 before a 
Veterans Law Judge who is no longer employed at the Board.  
The Board informed the veteran of this in a March 2008 
letter, also indicating she consequently had a right to 
another hearing before the judge that will ultimately decide 
her appeal.  See 38 C.F.R. § 20.707.  However, in an April 
2008 response, she indicated she does not want another 
hearing.

The Board denied the issue of entitlement to service 
connection for dental caries in August 2006 and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2007, the Court granted the 
parties' Joint Motion for Partial Remand and that part of the 
Board decision that denied service connection for dental 
caries was remanded for compliance with the instructions in 
the Joint Motion.  In the Joint Motion, the veteran expressly 
abandoned that part of the Board decision which denied her 
claims of entitlement to service connection for a bilateral 
knee disability, hiatal hernia, depression, celiac disease, 
residuals of episiotomy, hemorrhoids, otitis media, hearing 
loss, sinusitis, and a viral syndrome.  These claims were 
dismissed by the Court's December 2007 order.  In addition, 
the Joint Motion further noted that, to the extent the Board 
remanded the issues of entitlement to service connection for 
disability of the eyes (claimed as decline in visual acuity 
and dry eye syndrome), anemia (claimed as pernicious anemia 
and iron deficiency anemia), peripheral neuropathy, 
headaches, and GERD/gastritis, those claims are not a part of 
the Joint Motion as they were remanded by the Board and are 
not yet final.  

The issues of entitlement to service connection for 
disability of the eyes, anemia, peripheral neuropathy, 
headaches, and GERD/gastritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during her active 
military service and she does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.


CONCLUSION OF LAW

A dental disorder for compensation and treatment purposes was 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
1712 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a November 
2003 letter, prior to the rating decision on appeal, the RO 
advised the veteran of the evidence needed to substantiate 
her claim and explained what evidence VA was obligated to 
obtain or to assist her in obtaining and what information or 
evidence she was responsible for providing.  38 U.S.C.A. 
§ 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service, VA, and private treatment records are 
in the file and she has provided hearing testimony before a 
Veterans Law Judge.  In addition, a May 2008 communication 
from the appellant includes her statement that she does not 
have anything more to submit.  

The Board acknowledges that, to date, VA has not provided the 
veteran an examination or sought a medical opinion with 
respect to the dental claim.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, the 
Board finds that the evidence, which indicates she did not 
sustain dental trauma during service, did not apply for 
dental treatment within one year of separation from service, 
and does not satisfy the criteria by which VA dental 
treatment can be provided, an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Significantly, it is noted that the December 2007 Order from 
the Court as well as the December 2007 Joint Motion for 
Partial Remand which was incorporated by the December 2007 
Order, did not refer to any VCAA-related problems.  The Board 
is confident that if such problems existed, the Court would 
have identified them so that they could be rectified on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
["Court will [not] review BVA decisions in a piecemeal 
fashion"].

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.306 (2008).

As for claims for service connection for dental conditions, 
specifically, current regulations provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not disabling, and may 
be considered service connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment.  
38 C.F.R. § 3.381(a).  Service connection may be granted for 
a dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether the dental condition is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA dental 
treatment for the condition, without the usual restrictions 
of timely application and one-time treatment.  38 C.F.R. 
§ 17.161(c) (this is referred to as "Class II(a)" 
eligibility).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, to include 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within one year 
after service, for service that was before October 1, 1981 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation 
or who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. 
chapter 31 (Class V eligibility); and those who are scheduled 
for admission or who are otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Although the veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

The veteran's dental claim was received by VA in September 
2003, over 24 years after her August 1979 discharge from 
active duty.  

Her written communications and hearing testimony reflect her 
contention that she received dental treatment prior to 
enlistment and during service and has since required dental 
extractions and experiences gum problems.  During her 
February 2006 Travel Board hearing, the veteran testified 
that she did not sustain any traumatic dental injuries during 
service and that her dental treatment in service consisted of 
treatment for abscess and removal of dead tissue.  

The service medical records confirm that the veteran received 
dental treatment, to include for dental caries, in service.  
These records are silent with respect to dental trauma.  

Post service records reflect that, in December 1979, four 
months after discharge, she complained of dental pain, was 
found to have dental abscess, and underwent removal of 
necrosed tissue.  Thereafter, VA and private treatment 
records are silent with respect to dental complaints or 
treatment until May 2002, nearly 23 years after service, when 
unspecified dental caries were noted, and October 2003, when 
broken molar and sores were noted and she underwent 
extractions of teeth numbers 1, 12, 16, and 30.

Upon consideration of the foregoing, the Board concludes that 
there is no allegation or evidence indicating that the 
veteran's current dental disorder is the result of combat 
wounds or other service trauma.  See 38 C.F.R. § 17.161(c).  
There is no evidence of record, nor does the veteran contend, 
that she was a prisoner of war.  See 38 C.F.R. 
§ 17.161(d)(e).  There is no evidence of record indicating 
that the veteran's dental disorder is aggravating a service 
connected disability.  See 38 C.F.R. § 17.161(g).  In 
addition, the veteran's service connected disabilities are 
not rated as 100 percent disabling by schedular evaluation, 
she is not rated as 100 percent disabled due to individual 
unemployability, nor is she a Chapter 31 vocational 
rehabilitation trainee.  See 38 C.F.R. § 17.161(h)(i).

The Board finds that the veteran has not presented any 
competent evidence that she has a dental disorder for which 
service-connected compensation may be granted.

Where a veteran has a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, one-time correction of the 
noncompensable service-connected dental conditions may be 
authorized if application for such treatment was made within 
one year after such discharge or release.  In this case, the 
veteran was discharged from service in 1979 but did not file 
a claim for dental treatment until 2003.  Thus, her 
application is clearly untimely under the aforementioned 
eligibility category.

The Board notes that 38 U.S.C.A. § 1712(b)(2) provides that a 
veteran who is to be released from service shall be given a 
written explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be signed 
by the service member, or shall include a certification that 
the member refused to sign.  The Court has held that, if 
there is no certification of record, the time limit is not 
considered to have begun.  See Mays v. Brown, 5 Vet. 
App. 302, 306 (1993).  However, 38 U.S.C.A. § 1712(a)(2) 
became effective in 1981 and was held to be inapplicable to 
veterans who were released from active duty prior to this 
time.  See Woodson v. Brown, 8 Vet. App. 352 (1995).  
Accordingly, the holding in Mays is not applicable in the 
veteran's case.

As the veteran's claimed dental condition may only be service 
connected for the purpose of obtaining VA outpatient dental 
treatment, her claim was not received in a timely manner, and 
competent evidence does not establish that the veteran has a 
dental condition which is the result of combat wounds or 
service trauma, there is no legal basis upon which service 
connection may be established, to include for outpatient 
treatment purposes.

Under these circumstances, the Board finds that the claim for 
service connection for a dental caries must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that the claim is being 
denied, in part, on an additional basis not considered by the 
RO - that, preliminarily, the veteran is ineligible for VA 
outpatient dental treatment because her claim was filed more 
than one year after discharge from service.  However, the 
veteran is not prejudiced by the Board's decision in this 
regard because, under the circumstances presented here, a 
remand for RO consideration of the claim on the basis of the 
date of filing of her dental claim would not result in more 
favorable action on this claim, and, hence, would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to the requirements of the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to service connection for dental caries is 
denied.


REMAND

As noted above, the issues of entitlement to service 
connection for disability of the eyes, anemia, peripheral 
neuropathy, headaches, and GERD/gastritis were remanded by 
the Board in August 2004 for additional development.  
Inasmuch as the veteran appealed the denial of service 
connection for dental caries, the Court adjudicated this 
claim and returned the claims files to the Board.  Thus, the 
RO has not had the opportunity to accomplish the development 
requested with respect to the issues remanded by the Board in 
the August 2004.  Because the August 2004 Board remand 
requested additional development action, this remand 
conferred on the veteran, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998). [where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance].

The August 2004 Board remand provided the following:  

The veteran has referred to abnormal findings from 
in-service complete blood count (CBC) testing that, 
she opines, establishes the onset of anemia in 
service.  In particular, an August 8, 1979 CBC 
demonstrated abnormal findings for hemoglobin (Hgb) 
with a notation of "headache Hx of anemia."  She 
was also noted to have slight teardrop shaped 
poikilo.  An additional clinic record, dated the 
same day, noted that CBC testing was slightly 
hypochromic.  Her headaches were reported as 
"cause ?."  Her post-service medical records 
within one year from her discharge from service 
demonstrate that she was prescribed iron 
supplements.  She holds current diagnoses of iron 
deficiency anemia and pernicious anemia.  She 
reports continuity of headaches since service, and 
has received post-service treatment for both 
migraine headaches and muscle tension headaches.  
The Board medical examination with benefit of 
review of the claims folder is necessary to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Furthermore, the veteran's separation examination 
in June 1979 indicates that she was diagnosed with 
anhydrosis of the globe treated with prescription 
glasses.  She asserts recurrent symptoms of 
disability since service and reports current 
treatment for dry eye syndrome with Natural Tears.  
Her VA clinic records only reflect an instance of 
treatment for conjunctivitis.  Medical examination 
and opinion is also necessary in order to decide 
this issue.  38 U.S.C.A. § 5103A(d) (West 2002).  
As there is competent evidence of record suggesting 
that peripheral neuropathy is causally related to 
pernicious anemia, the Board will defer 
consideration of the claim of entitlement to 
peripheral neuropathy.

In a decision dated March 2004, the RO denied 
claims of entitlement to service connection for 
GERD and gastritis.  In a statement received on 
January 20, 2005, the veteran indicated that she 
was "appealing the decision of denial for 
gastritis."  This statement constitutes a timely 
filed Notice of Disagreement (NOD).  This issue is 
remanded to the RO for issuance of a Statement of 
the Case (SOC) in order to afford the appellant the 
opportunity to perfect her appeal, if she so 
desires.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the 
AMC for the following action:

Inasmuch as the remand actions have not been accomplished, 
the case is again REMANDED for the following action as 
requested in the August 2004 Board remand:

1.  Obtain complete VA clinic records 
from the Miami VA Medical Center and 
Oakland Park Outpatient Treatment 
Clinic since May 2005 as well as all 
optometry records located at each 
facility.

2.  Upon receipt of any additional 
records, schedule the veteran for 
optometry examination.  The claims 
folder should be provided to the 
examiner for review.  Following 
examination and review of the claims 
folder, the examiner should be 
requested to provide opinion on the 
following questions:  a) whether the 
veteran manifests any chronic disorder 
of the eye(s) (other than refractive 
error) and, if so,  b) whether it is at 
least as likely as not (probability of 
50% or greater) that such disability or 
disabilities were first manifest in 
service; and  c) in providing opinion, 
the examiner should discuss the 
significance of the finding of 
anhydrosis of the globe upon her 
discharge from service.

3.  Schedule the veteran for 
appropriate examination in order to 
determine the nature and etiology of 
her anemia.  The claims folder should 
be provided to the examiner for review.  
Following examination and review of the 
claims folder, the examiner should be 
requested to provide opinion on the 
following questions:  a) whether it is 
at least as likely as not (probability 
of 50% or greater) that the veteran's 
current diagnosis of iron deficiency 
anemia was first manifested in service 
or to a compensable degree within one 
year from her discharge from service; 
b) whether it is at least as likely as 
not (probability of 50% or greater) 
that the veteran's current diagnosis of 
pernicious anemia was first manifested 
in service or to a compensable degree 
within one year from her discharge from 
service;  c) in providing opinion, the 
examiner should discuss the 
significance of the abnormal CBC 
findings in service and within one year 
from her discharge from service; and  
d) the examiner should also provide 
opinion as to whether the diagnosed 
anemias are primary, secondary or 
developmental in nature.

4.  Schedule the veteran for 
appropriate examination in order to 
determine the nature and etiology of 
her headache disorder.  The claims 
folder should be provided to the 
examiner for review.  Following 
examination and review of the claims 
folder, the examiner should be 
requested to provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that 
the veteran manifests a chronic 
headache disorder that either first 
manifested in service or is causally 
related to an event in service?

5.  Furnish the veteran and her 
accredited representative an SOC which 
advises her of the Reasons and Bases 
for denying her claim of entitlement to 
service connection for GERD/gastritis.  
The appellant should be afforded the 
opportunity to respond to the SOC and 
advised of the requirements necessary 
to perfect her appeal.

6.  Thereafter, readjudicate the claims 
of entitlement to service connection 
for disability of the eyes (claimed as 
decline in visual acuity and dry eye 
syndrome), anemia (claimed as iron 
deficiency anemia and pernicious 
anemia), peripheral neuropathy, and 
headaches.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC) and an appropriate period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional evidence.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


